

114 SJ 3 IS: Providing for the reappointment of David M. Rubenstein as a citizen regent of the Board of Regents of the Smithsonian Institution. 
U.S. Senate
2015-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA114th CONGRESS1st SessionS. J. RES. 3IN THE SENATE OF THE UNITED STATESJanuary 12, 2015Mr. Leahy introduced the following joint resolution; which was read twice and referred to the Committee on Rules and AdministrationJOINT RESOLUTIONProviding for the reappointment of David M. Rubenstein as a citizen regent of the Board of Regents
 of the Smithsonian Institution. That, in accordance with section 5581 of the Revised Statutes (20 U.S.C. 43), the vacancy on the Board of Regents of the Smithsonian Institution, in the class other than Members of Congress, occurring by reason of the expiration of the term of David M. Rubenstein of Maryland on May 7, 2015, is filled by the reappointment of the incumbent. The reappointment is for a term of 6 years, beginning on the later of May 8, 2015, or the date of the enactment of this joint resolution.